DETAILED ACTION
This action is in response to the Amendment dated 07 March 2022.  Claims 1-8 and 10-14 are amended.  Claim 15 has been cancelled.  Claims 16-20 have been added.  Claims 1-14 and 16-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the claim objection of claim 11 is withdrawn.
Based on applicant’s amendment, the 35 U.S.C. 101 rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosenick et al. (US 2010/0161506 A1) in view of Kruglick (US 8,680,992 B2) and further in view of Hoover et al. (US 2013/0165072 A1).

As for independent claim 1, Bosenick teaches a method comprising:
obtaining, by the mobile device, user-specific information of a first user related to user experience of the first user’s use of the mobile device during at least one operation mode of the mobile device [(e.g. see Bosenick paragraphs 0041-0043, 0063 and Fig. 5) ”In a step 308, a user of the mobile device is queried. In some embodiments, the query may be triggered by a particular pre-defined user interaction with the mobile device. The user may be queried regarding the user's interaction with the mobile device … A questionnaire engine included with the application program may present the user with a simple questionnaire from time to time. For example, the questionnaire may query the user regarding the user's experience with some feature or software on the mobile device … In a step 310, feedback from the user in response to the query of step 308 is collected and logged … FIG. 5 illustrates an exemplary query displayed on a cell phone screen to sample the user's experience at a particular point in time. The query includes a question 502, followed by a number of potential responses 504 from which the user may select one … The query may be specifically tied to the logged data pertaining to the user-device interaction in step 304, for example by being triggered by, generated in response to, or formulated in accordance with the data logged in step 304. For example, the trigger for the user to be queried may include visiting a web site using a web browser. In some embodiments, the query may be triggered by an event of the mobile device such as time of day, geographic position of the mobile device, number of missed phone calls, number of voice mails, or battery status”].
storing the user-specific information in a non-volatile memory of the mobile device [(e.g. see Bosenick paragraphs 0029, 0039, 0045) ”The mobile device 200 may include a processor 202 which executes instructions of an application program to perform a method as described herein. The mobile device 200 may also include a memory 204 … The information gathered by the application program may be written into a log file in the memory of the mobile device … The application program may locally buffer the logged data and feedback on the mobile device such that a plurality of data and feedback entries are logged”].
outputting device-specific information indicative of the user experience of the first user’s use of the mobile device based on the stored user-specific information from the non-volatile memory of the device [(e.g. see Bosenick paragraph 0061 and Fig. 1) ”In a step 418, the logged data and the logged feedback may be analyzed, and an analysis result may be output. The analysis result may be output to a file, a printout, a computer screen, over a network to another computing device, or in another way as known in the art. The logged data and feedback may also be exported to various data files and reports. Prior to export, the data may be sorted and organized in various manners, such as by the mobile device from which the data originated, the time period during which the data was collected, etc. A software program, which may be included in the reporting/analysis application 132, may be used by a researcher to centrally query a database including the logged data and feedback in order to statistically determine a behavior of a user of a mobile device”].

Bosenick does not specifically teach wherein the device-specific information is based on sensor data of the mobile device captured during a predetermined usage situation of the first user using the mobile device, the sensor data being provided by at least one sensor of the mobile device during the predetermined usage situation.  However, in the same field of invention, Kruglick teaches:
wherein the device-specific information is based on sensor data of the mobile device captured during a predetermined usage situation of the first user using the mobile device, the sensor data being provided by at least one sensor of the mobile device during the predetermined usage situation [(e.g. see Kruglick col 3 lines 50-60, col 4 lines 20-40) ”Frustration detection module 110 may include any device that may detect frustration. In an example, the device may include an accelerometer that may detect shaking, throwing or impact of the device. In another example, the device may include a haptic device that may detect a hard push or a long push of a button, such as a haptic screen, a touch screen or a button. Other example devices for detecting frustration may include a microphone (that may detect shouting or sighing for example) or a camera (that may detect a look of frustration or shaking, throwing or impact of the device) … the input signal may have an input parameter or parameters that may be compared with a predetermined pattern or patterns to determine whether the input parameters indicate frustration. Such pattern recognition examples may be employed for voice recognition using a microphone as an input device or for pattern or facial recognition using a camera as an input device … If frustration evaluation module 120 determines a frustration event occurred, event determination module 130 may be invoked to determine a device event related to the frustration event. For example, a device event determination module may be configured to evaluate the device to determine the active operations of the device that may have been operating when the user frustration occurred, and to determine one or more device events associated with the user frustration signal. In various examples, the frustration may have occurred during a web page download, running a software application, or opening a software application or the like”].
Therefore, considering the teachings of Bosenick and Kruglick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the device-specific information is based on sensor data of the mobile device captured during a predetermined usage situation of the first user using the mobile device, the sensor data being provided by at least one sensor of the mobile device during the predetermined usage situation, as taught by Kruglick, to the teachings of Bosenick because it allows efficient comparison for better user experience with lower levels of frustration (e.g. see Kruglick col 9 lines 44-45).

Bosenick and Kruglick do not specifically teach upon request of a second user who is a prospective user considering whether to use the mobile device, outputting, on the mobile device, device-specific information.  However, in the same field of invention, Hoover teaches:
upon request of a second user who is a prospective user considering whether to use the mobile device, outputting, on the mobile device, device-specific information [(e.g. see Hoover paragraphs 0023, 0028, 0044) ”a potential buyer of mobile device 103a may send sale identifier 105a to platform 101, which retrieves information about mobile device 103a stored in the sale identifier database 121 and sends the information to the potential buyer … Characteristics of the mobile device may indicate a type (e.g., smartphone, table, portable media player, game console, pager, etc.), a model, an age, a color, a time of use (e.g., minutes of talk time, data usage, hours activated, etc.) … The provisioning module 203 may deliver mobile content to the mobile device 103 to enable authorized transfer of a mobile device … mobile device 103a may detect an authorization to transfer, request and display a sale identifier, and send status information (e.g., location, usage information, etc.) … The sale identifier may be sent by a display located on mobile device 103a (i.e., seen by a potential buyer)”].
Therefore, considering the teachings of Bosenick, Kruglick and Hoover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add upon request of a second user who is a prospective user considering whether to use the mobile device, outputting, on the mobile device, device-specific information, as taught by Hoover, to the teachings of Bosenick and Kruglick because it increases the trustworthiness of a pre-owned mobile device market and reduces the falsifying of a description of the mobile device for sale (e.g. see Hoover paragraphs 0001, 0018).

As for dependent claim 2, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
wherein said obtaining the user-specific information includes receiving user-specified feedback information from the first user via a graphical user interface of the mobile device [(e.g. see Bosenick paragraphs 0041-0043, 0063 and Fig. 5) ”In a step 308, a user of the mobile device is queried. In some embodiments, the query may be triggered by a particular pre-defined user interaction with the mobile device. The user may be queried regarding the user's interaction with the mobile device … A questionnaire engine included with the application program may present the user with a simple questionnaire from time to time. For example, the questionnaire may query the user regarding the user's experience with some feature or software on the mobile device … In a step 310, feedback from the user in response to the query of step 308 is collected and logged … FIG. 5 illustrates an exemplary query displayed on a cell phone screen to sample the user's experience at a particular point in time. The query includes a question 502, followed by a number of potential responses 504 from which the user may select one”].

As for dependent claim 4, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
wherein said obtaining the user-specific information includes provided exclusively user-specific feedback information of an authenticated first user of the mobile device, wherein the method further comprises identifying the first user and determining whether the first user is authenticated [(e.g. see Bosenick paragraphs 0021, 0049) ”Depending on the specific study in which a user of the mobile device is invited to participate, the user may be sent a link to a different instance of the application … the user of the mobile device read the message and either explicitly accepted the invitation to participate in the study and install the application program, or explicitly declined the invitation”].

As for dependent claim 5, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
wherein said obtaining the user-specific information includes identifying the first user providing user-specific feedback information and storing the user-specific feedback information with a corresponding user’s identity for the first user [(e.g. see Bosenick paragraphs 0024, 0025, 0032) ”data storage 124 may include a unique identifier identifying the specific mobile device from which the respective stored data is received … The user may indicate acceptance of the invitation to participate in the study by selecting a download link contained in the notification to download and install the application program on the user's mobile device … The data may be collected by monitoring the user's interaction with the mobile device”].

As for dependent claim 6, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
wherein said obtaining the user-specific information includes receiving information indicative of the first user’s subjective user experience with the mobile device [(e.g. see Bosenick paragraph 0042) ”A questionnaire engine included with the application program may present the user with a simple questionnaire from time to time. For example, the questionnaire may query the user regarding the user's experience with some feature or software on the mobile device”].

As for dependent claim 7, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
further comprising requesting the user-specific information from the first user in the at least one operation mode of the mobile device [(e.g. see Bosenick paragraphs 0011, 0041) ”The method performed by the exemplary mobile device includes collecting and logging data pertaining to the mobile device, querying the user in response to a trigger event of the mobile device to which the logged data pertains, and collecting and logging feedback from the user, via user interaction with the mobile device, in response to the query … a user of the mobile device is queried. In some embodiments, the query may be triggered by a particular pre-defined user interaction with the mobile device. The user may be queried regarding the user's interaction with the mobile device to which the logged data of step 304 pertains. The query may be specifically tied to the logged data pertaining to the user-device interaction in step 304, for example by being triggered by, generated in response to, or formulated in accordance with the data logged in step 304. For example, the trigger for the user to be queried may include visiting a web site using a web browser. In some embodiments, the query may be triggered by an event of the mobile device such as time of day, geographic position of the mobile device, number of missed phone calls, number of voice mails, or battery status”].

As for dependent claim 8, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
wherein said storing the user-specific information includes securely storing the user-specific information in the non-volatile memory, wherein the non-volatile memory is tamper protected [(e.g. see Bosenick paragraph 0039) ”The information gathered by the application program may be written into a log file in the memory of the mobile device. The log file may be … an encrypted file”].

As for dependent claim 9, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
further comprising storing the user-specific information on a remote cloud server [(e.g. see Bosenick paragraph 0025 and Fig. 1 numerals 122, 124) ”The central storage server 122 may include raw data storage 124 which stores the data received from the mobile devices 110, 112, 114, 116, 118, and 120”].

As for dependent claim 10, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
wherein the device-specific information is based on aggregated user-specific information from a plurality of users, including the first user, stored in the non-volatile memory [(e.g. see Bosenick paragraphs 0025, 0059, 0061 and Fig. 1 numerals 110-120, 124) ”The central storage server 122 may include raw data storage 124 which stores the data received from the mobile devices 110, 112, 114, 116, 118, and 120 … the server may retrieve logged feedback in response to the query of step 412 from the mobile device. The logged feedback may be retrieved over a wireless network, a wired network, or via a connection between the mobile device and a personal computer. The retrieval of the feedback may be instigated by the mobile device or by the server … the logged data and the logged feedback may be analyzed, and an analysis result may be output”].

As for dependent claim 11, Bosenick, Kruglick and Hoover teach the method as described in claim 1, but Bosenick does not specifically teach the sensor data includes sensor data, related to an emotional state of the user caused by using the mobile device in the at least one operation mode of the mobile device.  However, Kruglick teaches:
the sensor data includes sensor data, related to an emotional state of the user caused by using the mobile device in the at least one operation mode of the mobile device [(e.g. see Kruglick col 3 lines 50-60, col 4 lines 20-26) ”Frustration detection module 110 may include any device that may detect frustration. In an example, the device may include an accelerometer that may detect shaking, throwing or impact of the device. In another example, the device may include a haptic device that may detect a hard push or a long push of a button, such as a haptic screen, a touch screen or a button. Other example devices for detecting frustration may include a microphone (that may detect shouting or sighing for example) or a camera (that may detect a look of frustration or shaking, throwing or impact of the device) … the input signal may have an input parameter or parameters that may be compared with a predetermined pattern or patterns to determine whether the input parameters indicate frustration. Such pattern recognition examples may be employed for voice recognition using a microphone as an input device or for pattern or facial recognition using a camera as an input device”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 14, Bosenick, Kruglick and Hoover teach a device.  Claim 14 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.  Kruglick further teaches at least one biometric sensor configured to sense a biometric user behavior related to user experience of a first user using the mobile device during at least one operation mode of the mobile device [(e.g. see Kruglick col 3 lines 50-60, col 4 lines 20-26) ”Frustration detection module 110 may include any device that may detect frustration. In an example, the device may include an accelerometer that may detect shaking, throwing or impact of the device. In another example, the device may include a haptic device that may detect a hard push or a long push of a button, such as a haptic screen, a touch screen or a button. Other example devices for detecting frustration may include a microphone (that may detect shouting or sighing for example) or a camera (that may detect a look of frustration or shaking, throwing or impact of the device) … the input signal may have an input parameter or parameters that may be compared with a predetermined pattern or patterns to determine whether the input parameters indicate frustration. Such pattern recognition examples may be employed for voice recognition using a microphone as an input device or for pattern or facial recognition using a camera as an input device”].  The motivation to combine is the same as that used for claim 1.

As for dependent claim 16, Bosenick, Kruglick and Hoover teach the method as described in claim 1 and Bosenick further teaches:
wherein the mobile device is a transporter, a camera, or a mobile phone [(e.g. see Bosenick paragraph 0008) ”The device may include a mobile device such as a cellular telephone, smartphone, personal digital assistant (PDA)”].

As for dependent claim 17, Bosenick, Kruglick and Hoover teach the method as described in claim 1, but Bosenick does not specifically teach wherein the sensor data of the mobile device includes a usage pattern of the first user’s use of the mobile device during the at least one operation mode of the mobile device.  However, Kruglick teaches:
wherein the sensor data of the mobile device includes a usage pattern of the first user’s use of the mobile device during the at least one operation mode of the mobile device [(e.g. see Kruglick col 4 lines 17-23) ”frustration evaluation module 120 may receive a signal indicating a pattern such that pattern recognition may be used to detect the frustration. For example, the input signal may have an input parameter or parameters that may be compared with a predetermined pattern or patterns to determine whether the input parameters indicate frustration”].
The motivation to combine is that same as that used for claim 1.

As for dependent claim 18, Bosenick, Kruglick and Hoover teach the method as described in claim 1, but Bosenick and Kruglick do not specifically teach wherein said outputting of the device-specific information upon the request from the second user is performed as part of a checkpoint process before letting the mobile device pass to the second user for use.  However,  Hoover teaches:
wherein said outputting of the device-specific information upon the request from the second user is performed as part of a checkpoint process before letting the mobile device pass to the second user for use [(e.g. see Hoover paragraph 0046) ”support of ownership transfer of a mobile device … the GUI 501 includes a sale identifier prompt 505 configured to accept a user input indicating a sale identifier, a sale identifier information frame 507, a graphical representation 509, and an ownership status information frame 511. The sale identifier information frame 507 shows information relating to the mobile device associated with the sale identifier entered into the sale identifier prompt 505 such as device type, model, age, color, time in use, current location and the like”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 19, Bosenick, Kruglick and Hoover teach the device as described in claim 14; further, claim 19 discloses substantially the same limitations as claim 16.  Therefore, it is rejected with the same rational as claim 16.

As for dependent claim 20, Bosenick, Kruglick and Hoover teach an apparatus as described in claim 14; further, claim 20 discloses substantially the same limitations as claim 18.  Therefore, it is rejected with the same rational as claim 18.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bosenick et al. (US 2010/0161506 A1) in view of Kruglick (US 8,680,992 B2) and further in view of Hoover et al. (US 2013/0165072 A1), as applied to claim 1 above, and further in view of Bawri et al. (US 2016/0335697 A1).

As for dependent claim 3, Bosenick, Kruglick and Hoover teach the method as described in claim 1, but do not specifically teach wherein said obtaining the user-specific information includes receiving, at the mobile device, the user-specific information related to a second device having the same or at least similar feature characteristics.  However, in the same field of invention, Bawri teaches:
wherein said obtaining the user-specific information includes receiving, at the mobile device, the user-specific information related to a second device having the same or at least similar feature characteristics [(e.g. see Bawri paragraphs 0041, 0093, 0096, 0097) ”the disclosure may be implemented on any computational devices such as … mobile phones … show that the iPhone 5 itself is the highest selling product as compared to the iPhone 4 or the iPhone 6, and thus give the iPhone 5 a higher ranking … by keeping track of the number of user ratings that each product has received from the user itself. A product higher rated by the user itself is given with higher ranking … keeping the track record of interests of user by means of cookies”].  Examiner notes that the user has previously rated other phones from their phone.
Therefore, considering the teachings of Bosenick, Kruglick, Hoover and Bawri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein obtaining the user-specific information comprises receiving, at the device, the user-specific information related to a second device having the same or at least similar feature characteristics, as taught by Bawri, to the teachings of Bosenick, Kruglick and Hoover because it allows products that closely match the user’s past history to be presented without the need for filters (e.g. see Bawri paragraph 0103).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bosenick et al. (US 2010/0161506 A1) in view of Kruglick (US 8,680,992 B2) and further in view of Hoover et al. (US 2013/0165072 A1), as applied to claim 1 above, and further in view of Sun et al. (US 2019/0244427 A1).

As for dependent claim 12, Bosenick, Kruglick and Hoover teach the method as described in claim 1, but do not specifically teach wherein the device-specific information comprises a probability of a future functionality of the device.  However, in the same field of invention, Sun teaches:
wherein the device-specific information includes a probability of a future functionality of the mobile device [(e.g. see Sun paragraphs 0027, 0087) ”a statistical measure may be used for determining at what efficiency/emotion would require a suggested reality change … Recommend AR In-Future_For_This Context … Recommend VR In-Future_For_This Context … any corresponding determined task efficiency improvements for future use in recommending switched reality environments for other user's faced with similar scenario/context”].
Therefore, considering the teachings of Bosenick, Kruglick, Hoover and Sun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the device-specific information comprises a probability of a future functionality of the device, as taught by Sun, to the teachings of Bosenick, Kruglick and Hoover because it helps users to maximize their productivity and achieve better satisfaction, happiness and health (e.g. see Sun paragraph 0088).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bosenick et al. (US 2010/0161506 A1) in view of Kruglick (US 8,680,992 B2) and further in view of Hoover et al. (US 2013/0165072 A1), as applied to claim 1 above, and further in view of De Sousa (US 2014/0038556 A1).

As for dependent claim 13, Bosenick, Kruglick and Hoover teach the method as described in claim 1, but do not specifically teach further comprising storing device owner information indicating a legal user of the mobile device in the non-volatile memory, wherein only the legal user according to the device owner information is permitted to amend the device owner information.  However, in the same field of invention, De Sousa teaches:
further comprising storing device owner information indicating a legal user of the mobile device in the non-volatile memory, wherein only the legal user according to the device owner information is permitted to amend the device owner information [(e.g. see De Sousa paragraphs 0022, 0027, 0028) ”If the phone already has an owner, it is shown in the phone settings alongside an option to change it … It must be possible to sever an existing ownership relationship to enable legal device resale. Terminating ownership may be done in one of several ways. For example, the "Change" button may read "Give up", as in "Give up ownership." Changing the owner may consist of two steps--first giving up (terminating) ownership and then claiming it with another account … unable to control the mobile device 201 without the authorization of the user 205”].
Therefore, considering the teachings of Bosenick, Kruglick, Hoover and De Sousa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add further comprising storing device owner information indicating a legal user of the device in the non-volatile memory, wherein only the legal user according to the device owner information is permitted to amend the device owner information, as taught by De Sousa, to the teachings of Bosenick, Kruglick and Hoover because it allows the user to legally resale their computing device (e.g. see De Sousa paragraph 0028).

Response to Arguments
Applicant's arguments, filed 07 March 2022, have been fully considered but they are not persuasive.

Applicant argues that [“The applied references fail to disclose or reasonably suggest the [amended] features of independent claim 1 and independent claim 14” (Page 9).].

The argument described above, in paragraph number 12, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174